DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1-4 and 6-23 is withdrawn in view of the newly discovered references to Shim et al. (US PGPub 2006/0291077) and Kodera (US PGPub 2006/0043318). Rejections based on the newly cited references follow.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 13, 14, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US Patent No. 5,751,429, Wada hereinafter) in view of Shim et al. (US PGPub 2006/0291077, Shim hereinafter) in view of Amolsch et al. (US Patent No. 3,671,124, Amolsch hereinafter).
Regarding claim 1, Wada discloses a light attenuating device, comprising:
a housing (Figs. 11-13, 20-21, col. 21, lines 1-28, col. 22, lines 46-57, col. 23, lines 1-6, col. 26, lines 55-67, col. 27, lines 1-2, col. 27, lines 10-22, a housing magazine 162, filter magazine 812, and filter cartridge 902 holds filters);
a first filter (Figs. 2-9, 11-13, 15, 18-22, a turret plate includes multiple filters, and in Figs. 11-13, 20-21, col. 21, lines 1-28, col. 22, lines 46-57, col. 23, lines 1-6, col. 26, lines 55-67, col. 27, lines 1-2, col. 27, lines 10-22, the filters are housed in a housing magazine 162, filter magazine 812, or filter cartridge 902);
a first motor configured to move the first filter (Figs. 11-13, 20-21, col. 17, lines 20-50, col. 21, lines 53-61, the first filter is rotated by a turret driving motor 137, or the rotational color filter 161 is rotated by the rotational color filter driving motor 168, for instance); and

Shim discloses a first filter, wherein the first filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings and the multiple circular openings varies as the first filter is moved (Figs. 1-5, paras. [0050]-[0054], [0058]-[0060], [0062]-[0064], [0067]-[0072], optical element holder 144 includes aperture plates 132a-132f having circular apertures of different sizes (132a, 132b, 132c, 132e) and slit apertures of different sizes (132d, 132f) such that light transmitted through the aperture plates is varied as the aperture plates are moved into the light path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings and the multiple circular openings varies as the first filter is moved as taught by Shim in the light attenuating device as taught by Wada since including wherein the first filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings and the 
Wada as modified by Shim does not appear to explicitly describe wherein the actuator is a pneumatic actuator.
Amolsch discloses a pneumatic actuator configured to move a filter (Figs. 3-4, col. 4, lines 3-55, col. 5, lines 32-71, col. 5, lines 71-75, col. 6, lines 1-9, col. 6, lines 28-62, shutters 68 and 70 are moved by vacuum cylinders 82, 96 and pistons 80, 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pneumatic actuator as taught by Amolsch as the actuator in the light attenuating device as taught by Wada as modified by Shim since including a pneumatic actuator is commonly used to reliably control positioning of filters with a low-cost actuator. 
Regarding claim 2, Wada as modified by Shim in view of Amolsch discloses a second filter (Wada, Figs. 2-9, 11-13, 15, 18-20, the turret plate includes multiple filters, and housing magazine 162, filter magazine 812 store multiple filters); and
a second motor configured to move the second filter (Wada, Figs. 2-9, 11-13, 15, 18-20, col. 17, lines 20-50, col. 21, lines 47-52, a rotational color filter driving motor 139, magazine driving section 167, 180, or rotational color filter driving motor 168 is provided to move filters in addition to turret driving motor 137).
Regarding claim 6, Wada as modified by Shim in view of Amolsch discloses wherein the first filter is rotated about center by the motor (Wada, Figs. 2-9, 11-13, 15, 
Regarding claim 13, Wada as modified by Shim in view of Amolsch discloses wherein the first filter and the second filter are coaxial (Wada, Figs. 11-13, 20, multiple filters are stored coaxially in the housing magazines 162, 812). 
Regarding claim 14, Wada as modified by Shim in view of Amolsch discloses wherein the first filter and the second filter are not coaxial (Wada, Figs. 2-9, 11-13, 15, 18-20, col. 21, lines 8-28, 40-61, col. 22, lines 5-12, multiple filters 101a, 106a, 121a, 124a, 131a, 134a are arranged on rotational color filters 101, 106, 121, 124, 131, 134 on turret 102, 122, 132 and are therefore not coaxial. Further, when a filter is removed from the housing magazine, it is no longer coaxial with the filters stored within the magazine). 
Regarding claim 19, Wada as modified by Shim in view of Amolsch discloses wherein the first filter and the second filter rotate synchronously (Wada, Figs. 2-9, 11-13, 15, col. 12, lines 59-67, col. 13, lines 28-38, col. 14, lines 4-39, col. 21, lines 40-60, col. 22, lines 5-12, the rotational color filters 101, 106, 121, 124, 131, 134 include multiple filters that rotate at the same time during rotation of the color filter containing the respective filters. The color filters on rotational color filters 161 also rotated synchronously when connected to the rotational color filter driving motor 168). 
Regarding claim 20, Wada as modified by Shim in view of Amolsch discloses wherein the first filter and the second filter rotate asynchronously (Wada, Figs. 11-13, col. 21, lines 8-10, 15-27, lines 40-60, col. 22, lines 5-12, the color filters on rotational 
Regarding claim 22, Wada as modified by Shim in view of Amolsch discloses wherein the first motor and the pneumatic actuator are controlled by an electronic control circuit (Wada, Figs. 11-13, 18-20, col. 21, lines 35-61, actuators 166-a, 166-b and motor 168 are controlled by a control section 6, and as modified by Amolsch, the actuators include pneumatic actuators (Figs. 3-4, col. 3, lines 59-66, col. 4, lines 3-55, col. 5, lines 32-71, col. 5, lines 71-75, col. 6, lines 1-9, col. 6, lines 28-62, shutters 68 and 70 are moved by vacuum cylinders 82, 96 and pistons 80, 94) that are electronically controlled with the motor 168).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wada as modified by Shim in view of Amolsch as applied to claim 1 above, and further in view of Erz et al. (US PGPub 2002/0176183, Erz hereinafter).
Regarding claim 7, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein the first filter is composed of a thermally conductive material.
Erz discloses wherein the filter is composed of a thermally conductive material (Figs. 1-2, para. [0028], the attenuating coating includes a copper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the filter is composed of a thermally conductive material as taught by Erz as the first filter in the light attenuating 
Regarding claim 8, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein the first filter is composed of a copper alloy.
Erz discloses wherein the filter is composed of a copper alloy (Figs. 1-2, para. [0028], the attenuating coating includes a copper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the filter is composed of a copper alloy as taught by Erz as the first filter in the light attenuating device as taught by Wada as modified by Shim in view of Amolsch since including wherein the first filter is composed of a copper alloy is commonly used to provide an attenuating filter for a desired spectral control (Erz, para. [0028]) capable of avoiding damage from temperature variations during usage.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Kodera (US PGPub 2006/0043318) in view of Amolsch.
Regarding claim 9, Wada discloses a light attenuating device, comprising:
a housing (Figs. 11-13, 20-21, col. 21, lines 1-28, col. 22, lines 46-57, col. 23, lines 1-6, col. 26, lines 55-67, col. 27, lines 1-2, col. 27, lines 10-22, a housing magazine 162, filter magazine 812, and filter cartridge 902 holds filters);

a first motor configured to move the first filter (Figs. 11-13, 20-21, col. 17, lines 20-50, col. 21, lines 53-61, the first filter is rotated by a turret driving motor 137, or the rotational color filter 161 is rotated by the rotational color filter driving motor 168, for instance); and
an actuator configured to move the first filter to either be in contact with the housing or to not be in contact with the housing (Figs. 11-13, 20-21, col. 21, lines 9-42, col. 22, lines 5-12, actuators 166-a, 166-b are used to control arms 165-a, 165-b to take out or house a rotational color filter 161 from the housing magazine 162). Wada does not appear to explicitly describe wherein the actuator is a pneumatic actuator and wherein the housing comprises a cooling system. 
Kodera discloses wherein the housing comprises a cooling system (Figs. 1-2, paras. [0039], [0041], [0042], [0045], stage 30 includes a water-cooling device 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the housing comprises a cooling system as taught by Kodera in the housing of the light attenuating device as taught by Wada since including wherein the housing comprises a cooling system is commonly used to provide effective cooling of the filter to prevent damage or deformation due to exposure to radiation. 

Amolsch discloses a pneumatic actuator configured to move a filter (Figs. 3-4, col. 4, lines 3-55, col. 5, lines 32-71, col. 5, lines 71-75, col. 6, lines 1-9, col. 6, lines 28-62, shutters 68 and 70 are moved by vacuum cylinders 82, 96 and pistons 80, 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pneumatic actuator as taught by Amolsch as the actuator in the light attenuating device as taught by Wada as modified by Kodera since including a pneumatic actuator is commonly used to reliably control positioning of filters with a low-cost actuator.
Regarding claim 10¸ Wada as modified by Kodera in view of Amolsch discloses wherein the cooling system comprises fluid channels within the housing, and wherein a coolant fluid flows through the fluid channels within the housing (Kodera, Figs. 1-2, paras. [0039], [0045], tubes 61 are present in stage 30 to allow water for cooling the stage to flow through the tube 61). 
Regarding claim 11, Wada as modified by Kodera in view of Amolsch discloses wherein the coolant fluid is water (Kodera, Figs. 1-2, paras. [0039], [0041], [0042], [0045], water flows through tubes 61 to cool the mask 42 when the mask is moved to contact stage 30). 
Regarding claim 12, Wada discloses a light attenuating device, comprising:
a housing (Figs. 11-13, 20-21, col. 21, lines 1-28, col. 22, lines 46-57, col. 23, lines 1-6, col. 26, lines 55-67, col. 27, lines 1-2, col. 27, lines 10-22, a housing magazine 162, filter magazine 812, and filter cartridge 902 holds filters);

a first motor configured to move the first filter (Figs. 11-13, 20-21, col. 17, lines 20-50, col. 21, lines 53-61, the first filter is rotated by a turret driving motor 137, or the rotational color filter 161 is rotated by the rotational color filter driving motor 168, for instance); and
an actuator configured to move the first filter to either be in contact with the housing or to not be in contact with the housing (Figs. 11-13, 20-21, col. 21, lines 9-42, col. 22, lines 5-12, actuators 166-a, 166-b are used to control arms 165-a, 165-b to take out or house a rotational color filter 161 from the housing magazine 162). Wada does not appear to explicitly describe wherein the actuator is a pneumatic actuator and wherein the housing is composed of a thermally conductive material. 
Kodera discloses wherein the housing is composed of a thermally conductive material (Figs. 1-2, paras. [0039], [0041]-[0042], the stage 30 is made from a metal such as aluminum, and the mask is brought into contact with the stage when cooling is required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the housing is composed of a thermally conductive material as taught by Kodera in the housing of the light attenuating device as taught by Wada since including wherein the housing is composed .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as modified by Kodera in view of Amolsch as applied to claim 12 above, and further in view of Eadie et al. (US Patent No. 4,176,926, Eadie hereinafter).
Regarding claim 3, Wada as modified by Kodera in view of Amolsch does not appear to explicitly describe wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is moved.
Eadie discloses wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is moved (Fig. 2A, col. 3, lines 7-67, the disc 18 includes two tapered slots 71 and 73 with varying widths to vary the intensity of a projected light beam during rotation of the disc 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is moved as taught by Eadie in the first filter in the light attenuating device as taught by Wada as modified by Kodera in view of Amolsch since including wherein the first filter includes multiple slit openings that vary in width such that the amount of light that passes through the multiple slit openings varies as the first filter is moved is commonly used to provide inexpensive device to provide a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as modified by Kodera in view of Amolsch as applied to claim 12 above, and further in view of Maeda et al. (US Patent No. 5,774,222, Maeda hereinafter).
Regarding claim 4, Wada as modified by Kodera in view of Amolsch does not appear to explicitly describe wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is moved.
Maeda discloses wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is moved (Fig. 4, col. 6, lines 50-63, col 7, lines 1-17, col. 10, lines 60-67, col. 11, lines 6-35, mask 5 includes at least mask elements 5b-8 through 5b-10 with diameters of varying size to change the amount of light capable of passing through the masks upon rotation of the mask). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the multiple circular openings varies as the filter is moved as taught by Maeda in the first filter in the light attenuating device as taught by Wada as modified by Kodera in view of Amolsch since including wherein the first filter includes multiple circular openings that vary in diameter such that the amount of light that passes through the . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as modified by Shim in view of Amolsch as applied to claim 2 above, and further in view of Nishinaga (US PGPub 2003/0025890).
Regarding claim 15, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter.
Nishinaga discloses wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter (Figs. 16-17 and paras. [0103], [0204]-[0209], concentration filter plate 51A and concentration filter plate 51B have perpendicularly arranged transmittance distributions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter as taught by Nishinaga as the first and second filters in the light attenuating device as taught by Wada as modified by Shim in view of Amolsch since including wherein a first opening pattern of the first filter is orthogonal to a second opening pattern of the second filter is commonly used to correct a two-dimensional transmittance distribution to achieve . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as modified by Shim in view of Amolsch as applied to claim 1 above, and further in view of Tamaru et al. (US PGPub 2001/0017741, Tamaru hereinafter).
Regarding claim 16, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein the first filter includes an alignment notch.
Tamaru discloses wherein the first filter includes an alignment notch (Figs. 1, 9, and 11, para. [0058], optical members 11 and 12 of the filter include positioning notches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes an alignment notch as taught by Tamaru in the first filter in the light attenuating device as taught by Wada as modified by Shim in view of Amolsch since including wherein the first filter includes an alignment notch is commonly used to mount the filter in the proper direction (Tamaru, paras. [0017], [0058]).

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wada as modified by Shim in view of Amolsch as applied to claim 1 above, and further in view of Eadie et al. (US Patent No. 4,176,926, Eadie hereinafter).
Regarding claim 17, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source.
Eadie discloses wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source (Fig. 2A, col. 3, lines 32-42, disc 18 includes first aperture 75 and second aperture 77, which are equal to or greater in size than the image of the light emitting filament). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source as taught by Eadie in the first filter of the light attenuating device as taught by Wada as modified by Shim in view of Amolsch since including wherein the first filter includes an opening that is at least as large as a beam area of a light beam emitted by a light source is commonly used to allow the entire light beam to pass through the filter (Eadie, col. 3, lines 32-42).
Regarding claim 18, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein the first filter includes an area without any opening that is at least as large as a beam area of a light beam by a light source. 
Eadie discloses wherein the first filter includes an area without any opening that is at least as large as a beam area of a light beam by a light source (Fig. 2A, col. 3, lines 24-31, 63-68, col. 4, lines 1-5, the disc 18 includes opaque regions 79, 81 to completely block the light in the optical path). 

Regarding claim 21, Wada as modified by Shim in view of Amolsch does not appear to explicitly describe wherein the amount of light that passes through the first filter is controlled by moving the filter with respect to a light beam emitted from a light source.
Eadie discloses wherein the amount of light that passes through the first filter is controlled by moving the filter with respect to a light beam emitted from a light source (Fig. 2A, col. 3, lines 7-67, col. 4, lines 1-5, lines 41-52, the stepping motor 39 is controls the rotation position of the disc 18 to control the intensity of the projected light beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the amount of light that passes through the first filter is controlled by moving the filter with respect to a light beam emitted from a light source as taught by Eadie in the first filter in the light . 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US PGPub 2007/0170379, Watson hereinafter) in view of Shim. 
Regarding claim 23, Watson discloses a method of light attenuation, comprising:
(a) adjusting the position of a filter such that a portion of the filter is irradiated by a radiating beam (Fig. 1, paras. [0061]-[0062], a portion of spectral purity filter SPF 32 is positioned such that beam 26 impinges upon the SPF 32); and
(b) while maintaining the irradiation of the portion of the filter, moving the filter to be in contact with a thermally conductive object (Fig. 1 and para. [0065], a portion of spectral purity filter SPF 32 is moved to be in contact with a film of thermally conductive gas 44 to remove heat in cooling zone 40). Watson does not appear to explicitly describe wherein the filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings and the multiple circular openings varies as the filter position is adjusted. 
Shim discloses wherein the first filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings and the multiple circular openings varies as the filter position is adjusted as taught by Shim as the filter in the light attenuating method as taught by Watson since including wherein the filter includes multiple slit openings and circular openings such that the amount of light that passes through the multiple slit openings and the multiple circular openings varies as the filter position is commonly used to enable efficient alteration of illumination light to produce finer patterns to improve throughput (Shim, paras. [0015]-[0017]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambar et al. (US PGPub 2008/0043313) discloses a spatial filter having transparent regions formed by apertures of varying shapes and sizes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.